DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “stiffener” in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-5 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Regarding claim 1, there is no support in the original disclosure for the limitation of any portion of the fold located above any portion of another fold in a vertical direction and thus it constitutes new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, “the string”, “the string force”, “the first fold lines”, “the top of the peripheral wall” lacks antecedent basis.  Furthermore, it is unclear how any portion of one of the folds can be located above any portion of another of the folds if the portion of the fold selected is below the second portion of the fold.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0183123 to Lee in view of US 2017/0050800 to Gain, US Patent No. 1,228,706 to Smythe, US 2015/0096978 to Henderson et al. (Henderson) and US Patent No. 4,746,011 to McNair, Jr et al (McNair).
Regarding claim 1, Lee discloses an adjustable container (10, Fig 1) capable of storing instant food, the container comprising a floor (16), a peripheral wall (18) extending upwardly from the floor, terminating at an upper opening (24), and defining an interior volume, the peripheral wall having a first unfoldable part (pleated part, ¶0013, Fig 1), that comprises accordion-shaped folds formed along at least three fold lines formed along a circumferential direction of the peripheral wall, a sheet-type lid (28) that can be made from a sheet covering the upper opening, wherein the adjustable container has at least two states, a first state (Fig 4) that the first unfoldable part is folded and the adjustable container has a first interior volume, a second state (Fig 2) that the first unfoldable part is unfolded and the adjustable container has a second interior volume bigger than the first, wherein the at least three first fold lines of the accordion shaped fold are formed along a circumferential direction of the peripheral wall (Fig 1), wherein any portion of one of the accordion-shaped folds of the first unfoldable part is located above any portion of another of the accordion-shaped folds of the first unfoldable part in a vertical direction (Fig 2, 4).  Lee does not teach the container made of flexible paper.  However, Gain discloses a collapsible container (1) and in particular discloses the container made of flexible paper (cardboard, ¶0140) and one of ordinary skill in the art would have found it obvious to manufacture the Lee container of flexible paper as suggested by Gain in order to facilitate compression since it has been held that selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious.  In re Leshin, 277 F.2d 197, 125 USPQ 416.  Lee further does not teach a stiffener embedded in the peripheral wall along the first fold lines and has a spring force that allows the first unfoldable part of the peripheral wall to be unfolded by itself by ripping off a string.  However, Smythe discloses a collapsible cup and in particular discloses a stiffener (8) embedded in peripheral wall of container along fold lines and having a spring force that would be capable of being unfolded by itself by ripping off a string (14) since it has the structure as recited.  One of ordinary skill in the art would have found it obvious to incorporate a stiffener to Lee as suggested by Smythe in order to facilitate compression and decompression of the collapsible container.  Lee does not teach the lid having a flat shape that extends in a plane and includes a protruding area extending in the plane beyond the outmost of the peripheral wall.  However, Henderson discloses food containers with lids (104) having a flat shape that extends in a plane and includes a protruding area extending in the plane beyond outmost of peripheral wall (Fig 1-2).  One of ordinary skill in the art would have found it obvious to substitute the lid of Lee with a flat lid as suggested by Henderson in order to facilitate covering of the container since it has been held that simple substitution of one known element for another to obtain predictable results would have been obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  The modified Lee does not teach a compression member connecting between lid and floor.  However, Smythe discloses a clamp compression member to hold the container compressed and McNair discloses that it was known in the art to utilize a string (16) to keep articles compressed, the string providing tension in a first state and being ripped in the second state when the articles are decompressed.  Taken as a whole, one of ordinary skill in the art would have found it obvious to substitute the clamp with a functionally equivalent string as suggested by McNair in order to keep the container in the compressed state since it has been held that simple substitution of one known element for another to obtain predictable results would have been obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  The modification would have resulted in the first state kept folded by tension on the string, second state unfolded by force of the stiffener in a state of absence of the tension on the string.  Furthermore, the modified Lee discloses in first state, protruding area extends in the plane and in second state the protruding area can be rolled and engage with an outwardly rolled rim (22) of the top of the peripheral wall to affix the lid to the top of the wall after the lid is ripped to add water to the container since it has the structure as recited.
Regarding claim 2, 4-5, Lee further discloses peripheral wall comprising an upper and lower part above and below the unfoldable part as recited, in first state (Fig 4), the parts do not surround each other, in second state (Fig 2), upper part located above lower part, fold line positioned higher than other fold line in second state is also positioned higher than in first state, diameter of both parts being the same in both first and second states (Figs 1-4).  

Response to Arguments
Applicant's arguments filed 9/3/2022 have been fully considered but they are not persuasive. Initially, it is noted that applicant does not argue the rejection of the dependent claims.  Applicant argues that prior art does not teach container made of flexible paper.  However, this is not persuasive because Gain discloses collapsible container made of cardboard which is flexible paper.  Applicant also argues that prior art does not teach a stiffener embedded in the peripheral wall along the folded lines.  This is not persuasive because Smythe discloses a stiffener that goes around the entirety of the peripheral wall and thus would be along the folded lines since the folded lines are part of the peripheral wall.  Applicant further argues that prior art does not teach a flat lid with a protruding area extending beyond the peripheral wall.  However, Henderson discloses that such flat lids were known in the art for covering cup containers and one of ordinary skill in the art would have found it obvious to substitute one functionally equivalent container lid for another.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425. The examiner can normally be reached Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT POON/Examiner, Art Unit 3735